Case: 12-10155       Document: 00512103788         Page: 1     Date Filed: 01/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 7, 2013
                                     No. 12-10155
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TOBIN KYLE COOPER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-117-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Tobin Kyle Cooper pleaded guilty to one count of possession with intent to
distribute methamphetamine, and the district court sentenced him to 240
months of imprisonment. In his plea agreement, Cooper reserved the right to
challenge the district court’s denial of his motion to suppress evidence seized in
a traffic stop. In this appeal, he argues that the traffic stop that led to his arrest
was so lengthy that it violated his Fourth Amendment rights and that the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10155     Document: 00512103788      Page: 2    Date Filed: 01/07/2013

                                  No. 12-10155

district court thus erred in denying his motion to suppress. See U.S. Const.
amend. IV.
      When considering the propriety of a traffic stop, we use the bipartite
reasonable suspicion test given in Terry v. Ohio, 392 U.S. 1 (1968), which asks
“whether the officer’s action was justified at its inception” and “whether the
search or seizure was reasonably related in scope to the circumstances that
justified the stop in the first place.” United States v. Grant, 349 F.3d 192, 196
(5th Cir. 2003). We review a district court’s factual findings on a motion to
suppress for clear error and its legal conclusions de novo. United States v.
Zavala, 541 F.3d 562, 573-74 (5th Cir. 2008).
      Cooper does not argue that the traffic stop was not justified at its
inception, but rather that the scope of the detention was not circumscribed by
the exigencies that originally justified it. At the suppression hearing, the police
officer who made the traffic stop articulated several specific reasons for the stop,
which were based on his investigative experience and Cooper’s behavior. See
United States v. Shabazz, 993 F.2d 431, 434 (5th Cir. 1993). Following a
computer check of Cooper’s license plate number, the existence of a warrant and
the expired registration (an arrestable offense in itself) directly informed the
officer’s decision to stop the vehicle. Once the officer stopped Cooper for these
reasons, the detention remained constitutional only as long as was necessary to
effectuate the purposes of the stop. See United States v. Lopez-Moreno, 420 F.3d
420, 431 (5th Cir. 2005). As one of the purposes of the stop was to determine
whether Cooper was the individual to whom the warrant applied – which the
officer determined approximately two minutes into the stop – and then confirm
that the warrant was valid, the officer properly detained Cooper while he made
efforts to make those determinations. See id. The record indicates that the
officer diligently worked to obtain confirmation on the warrant, even attempting
to hasten the process by calling his supervisor for assistance. See United States
v. Sharpe, 470 U.S. 675, 686 (1985). Moreover, as the officer investigated the

                                         2
    Case: 12-10155     Document: 00512103788      Page: 3   Date Filed: 01/07/2013

                                  No. 12-10155

other issues that gave rise to the traffic stop, Cooper’s actions, his nervousness,
his conflicting answers, and the suspicious tools in the car provided a further
“particular and objective basis for suspecting” that Cooper was engaged in a
criminal activity. United States v. Pack, 622 F.3d 383, 383 (5th Cir. 2010); see
United States v. Jones, 234 F.3d 234, 241 (5th Cir. 2000) (In determining
whether reasonable suspicion existed to justify a continued detention, this court
looks “at the totality of the circumstances and consider[s] the collective
knowledge and experience of the officers involved.”). Again, the record indicates
that Parsons promptly and diligently sought the K-9 officer for a drug sniff. See
Sharpe, 470 U.S. at 686.
      Unlike in United States v. Santiago, 310 F.3d 336 (5th Cir. 2002), upon
which Cooper relies, the officer did not detain Cooper after receiving a negative
result on the computer search of Cooper’s vehicle and license. Rather, the officer
detained Cooper while awaiting confirmation on an existing warrant, while
processing the citation for the expired registration, and while investigating his
other reasonable suspicions. Similarly unhelpful to Cooper’s argument is United
States v. Place, 462 U.S. 696 (1983), upon which Cooper also relies. There, Drug
Enforcement Administration agents detained an air traveler’s luggage for 90
minutes while transporting it to a second airport for a dog drug sniff, even
though the agents had hours to prepare their investigation ahead of the
traveler’s landing at LaGuardia airport. In the instant matter, the officer
detained Cooper for less than half of that time, knowing that a warrant existed
for Cooper’s arrest and that Cooper’s registration was expired, while diligently
pursuing the means to confirm or dispel all of his suspicions. See Sharpe, 470
U.S. at 686. Cooper has shown no error in the district court’s denial of the
motion to suppress.
      AFFIRMED.




                                        3